DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “air flow direction change mechanism,” “blow outlet drive device,” “seat back state sensing device,” and “plate member drive device” used throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record:
“Air flow direction change mechanism” is interpreted according to the corresponding structure described at page 12, lines 1-2 of the specification as being a guide fin, and equivalents thereof.
“Blow outlet drive device” is interpreted according to the corresponding structure described at page 10, lines 27-28  of the specification as being actuator 60, and equivalents thereof.
“Seat back state sensing device” is interpreted according to the corresponding structure described at page 11, lines 2-7 of the specification, and equivalents thereof.
“Plate member drive device” is interpreted according to the corresponding structure described at page 10, lines 28-29 of the specification as being actuator 80, and equivalents thereof.
It is further noted that the limitation “plate member” is not interpreted under 35 U.S.C. 112(f), since the term “plate” itself denotes structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 10, 15, and 20 each recite the limitation "at this time" in the final paragraph of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to what time is specifically being referred to by “this time”.  Are the plate member drive device controls being performed simultaneously with the blow out drive device controls, or are they performed once the blow out drive device control are finished?  Appropriate clarification and correction is required.
For the record, the Examiner suggest the following as a possible amendment to the last two paragraphs of claim 1 to overcome the rejection:

when a reclined state of the seat back is sensed with the seat back state sensing device, the controller controls: 
the blow outlet drive device and thereby places the air flow direction change mechanism in a predetermined position of the air-flow direction change mechanism to direct the conditioning air, which is blown from the blow outlet, such that the conditioning air collides to the plate surface of the plate member, and 
the plate member drive device to place the plate member in a predetermined position of the plate member, so that the conditioning air, which collides to the plate surface of the plate member, is directed to and reaches a specific part of an occupant who is on the seat having the seat back placed in the reclined state.

	Similar amendments could also be made to claims 3, 10, 15, and 20.  
Claims 2, 4, 11-14, 16019, and 21 are also rejected since they each depend from one of rejected claims 1, 3, 10, 15, and 20.

Allowable Subject Matter
Claims 5-9 are allowed.
Claims 1-4 and 10-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:   
As per independent claim 1, the prior art does not teach the system combination as recited, and in particular wherein when a reclined state of the seat back is sensed with the seat back state sensing device, the controller controls the blow outlet drive device and thereby places the air- flow direction change mechanism in a predetermined position of the air-flow direction change mechanism to direct the conditioning air, which is blown from the blow outlet, such that the conditioning air collides to the plate surface of the plate member, and at this time, the controller also controls the plate member drive device to place the plate member in a predetermined position of the plate member, so that the conditioning air, which collides to the plate surface of the plate member, is directed to and reaches a specific part of an occupant who is on the seat having the seat back placed in the reclined state (see rejection under 35 U.S.C. 112(b), above, and associated suggested correction).
As per independent claim 3, the prior art does not teach the system combination as recited, and in particular wherein when a reclined state of the seat back is sensed with the seat back state sensing device, the controller controls the actuator and thereby places the one of the air-flow direction change mechanism and the plate member in a predetermined position of the one of the air-flow direction change mechanism and the plate member, and at this time, when the another one of the air-flow direction change mechanism and the plate member is placed in the predetermined position of the another one of the air-flow direction change mechanism and the plate member, the conditioning air, which is blown from the blow outlet, collides to the plate surface of the plate member and thereafter reaches a specific part of the occupant who is on the seat having the seat back placed in the reclined state.  (see rejection under 35 U.S.C. 112(b))
As per independent claim 5, the prior art does not teach the system combination as recited, and in particular wherein the air-flow direction change mechanism and the plate member are configured such that in a state where a seat back of the seat is in a reclined state, and each of the air-flow direction change mechanism and the plate member is in the predetermined position of each of the air-flow direction change mechanism and the plate member, the conditioning air, which is blown from the blow outlet, collides to the plate surface of the plate member and thereafter reaches a specific part of the occupant who is on the seat having the seat back placed in the reclined state.
As per independent claim 10, the prior art does not teach the system combination as recited, and in particular wherein when the reclined state of the seat back is sensed with the seat back state sensing device, the controller controls the blow outlet drive device and thereby places the air-flow direction change mechanism in the predetermined position of the air-flow direction change mechanism to direct the conditioning air, which is blown from the blow outlet, such that the conditioning air collides to the plate surface of the plate member, and at this time, the controller also controls the plate member drive device to place the plate member in the predetermined position of the plate member, so that the conditioning air, which collides to the plate surface of the plate member, reaches the specific part of the occupant who is on the seat having the seat back placed in the reclined state.  (see rejection under 35 U.S.C. 112(b))
As per independent claim 15, the prior art does not teach the system combination as recited, and in particular a controller that is configured to control the actuator based on a sensed result of the seat back state sensing device, wherein: when the reclined state of the seat back is sensed with the seat back state sensing device, the controller controls the actuator and thereby places the one of the air-flow direction change mechanism and the plate member in the predetermined position of the one of the air-flow direction change mechanism and the plate member, and at this time, when another one of the air-flow direction change mechanism and the plate member is placed in the predetermined position of the another one of the air- flow direction change mechanism and the plate member, the conditioning air, which is blown from the blow outlet, collides to the plate surface of the plate member and thereafter reaches the specific part of the occupant who is on the seat having the seat back placed in the reclined state.  (see rejection under 35 U.S.C. 112(b))
As per independent claim 20, the prior art does not teach the system combination as recited, and in particular wherein when a reclined state of the seat back is sensed with the seat back state sensing device, the controller controls the blow outlet drive device and thereby places the air- flow direction change mechanism in a predetermined position of the air-flow direction change mechanism to direct the conditioning air, which is blown from the blow outlet, such that the conditioning air collides to the plate surface of the plate member, and at this time, the controller also controls the plate member drive device to place the plate member in a predetermined position of the plate member, so that the conditioning air, which collides to the plate surface of the plate member, reaches a specific part of an occupant who is on the seat having the seat back placed in the reclined state.  (see rejection under 35 U.S.C. 112(b))

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Nagahama et al. (US 2021/0213801 A1) teaches a related invention by the same applicant directed to controlling airflow based on a detected reclined seat back position.
Errington (US 2008/0256967 A1) teach a vehicle HVAC system involving sensing the angular position of a seat back (para. 0026).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763